Per Curiam. This claim, arising out of the death of a fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” [hereafter, "the Act”] Ill. Rev. Stats. 1971, Ch. 48, Sec. 281 et seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General's office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on July 10, 1974, the Court finds as follows: 1. That the claimant, Carol Ann Tiberi, is the wife of the decedent and in the absence of a designated beneficiary, Sec. 3(a) of the Act provides that any award hereunder shall be paid to the surviving widow; 2. That the decedent, John P. Tiberi, was a fireman employed by the Chicago Heights Fire Department and engaged in the active performance of his duties, within the meaning of Sec. 2(e) of the Act, on May 6, 1974; 3. That on said date, Fireman Tiberi responded to a report of a telephone pole fire. On reaching the scene, Fireman Tiberi, carrying a booster hose, climbed a 24-foot ladder which was extended to approximately six feet below the electrical wires, in an attempt to extinguish the fire. After experiencing "a mild tingle” in his hands, Fireman Tiberi slumped and fell against the ladder, losing consciousness. At that time, Lt. Skowronski, Tiberi’s supervising officer, heard "the sound of electricity.” Lt. Skowronski climbed the ladder to remove Fireman Tiberi and on the way down, Tiberi fell approximately twelve feet to the ground from Skowronski’s grasp. Resuscitation was administered at the scene; however, Tiberi did not respond and was pronounced dead on arrival at St. James Hospital, Chicago Heights. The Coroner’s Certificate of Death recites the cause of death as "cariopulmonary collapse, due to or as a consequence of, electric shock.” 4. The Court finds, therefore, that Fireman Tiberi was killed in the line of duty as defined in Sec. 2(e) of the Act, and 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000 (Twenty Thousand Dollars) be awarded to Carol Ann Tiberi as wife and beneficiary of the deceased fireman, John P. Tiberi.